MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
Defendant was convicted of unlawfully manufacturing intoxicating liquors, and has appealed from the judgment and from an order denying him a new trial.
1. The statute under which this prosecution was had (Chap.  9, Laws of Extraordinary Session 1921) is attacked on the ground that it was enacted at an extraordinary session of the legislative assembly, and the subject matter was not included in the governor’s proclamation. The question was determined adversely to defendant’s contention in State v. Dishman, 64 Mont. 530, 210 Pac. 604.
2. The only other assignment raises the question of the suffi ciency of the evidence. The record discloses that on *93February 3 of this year, the sheriff of Lincoln county and the chief of police of the town of Libby went into an unsettled part of timbered country some twenty miles south of Libby, where they found a newly erected cabin and in the cabin a still, a keg of moonshine whisky, and six fifty-gallon barrels of corn mash. At the time a man by tlm name, of O’Neal and a woman called Edith Clark were in the cabin, and John Smith and defendant were a short distance from the cabin. When defendant was informed that he was under arrest and of the nature of the charge against him, he said that he would assume “the blame for the stuff.” Later he said that he had built the cabin and owned it, and that his still would produce a quart every fifteen minutes. He admitted that he had been at the cabin on that occasion for about ten days.
While it must be conceded that there is not any direct evidence that defendant was actually engaged in the manufacture of intoxicating liquor at the time he was arrested, the circumstances point so conclusively to his guilt that the jury were justified in returning the verdict upon which this judgment was entered.
The judgment and order are affirmed.

"Affirmed.

Associate Justices Farr, Cooper and Galen concur.